Citation Nr: 1641763	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  13-06 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the right lower extremity, to include as secondary to service-connected disability.

2.  Entitlement to service connection for radiculopathy of the left lower extremity, to include as secondary to service-connected disability.

3.  Entitlement to service connection for trouble sleeping.

4.  Entitlement to service connection for neck strain/pain.

5.  Entitlement to service connection for right shoulder disability.

6.  Entitlement to service connection for chronic tendonitis of the left shoulder.

7.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

9.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

While the Veteran initially requested a Board hearing on his VA Form 9, Appeal to the Board, he subsequently withdrew his request in an April 2016 written correspondence.  The Board will accordingly proceed with appellate review.  38 C.F.R. § 20.704 (e).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased rating for lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis, entitlement to a TDIU, and entitlement to SMC based upon the need for regular aid and attendance or on account of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Radiculopathy of the right and left lower extremities is attributable to service-connected lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1.

2.  In a written communication received on April 18, 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew from appeal the issues of entitlement to service connection for trouble sleeping, neck strain, right shoulder and left shoulder disabilities.


CONCLUSIONS OF LAW

1.  Radiculopathy of the right extremity is proximately due to service-connected lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1.  38 C.F.R. § 3.310 (2015).

2.  Radiculopathy of the left extremity is proximately due to service-connected lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1.  38 C.F.R. § 3.310 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for trouble sleeping have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for neck strain/pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for chronic tendonitis of the left shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In a written communication received on April 18, 2016, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew from appeal the issues of entitlement to service connection for trouble sleeping, neck strain, right shoulder and left shoulder disabilities.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues which are dismissed.




II.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159.

To the extent that the action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

II.  Legal Criteria and Analysis

The Veteran contends that he is entitled to service connection for radiculopathy of the right and left lower extremities, as he believes that the disabilities are due to or aggravated by his service-connected lumbar spine disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. § 1101. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. §  3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records reflect complaints and treatment of low back pain/strain.  In November 1971, the Veteran complained of back injury with strain-there was no radiation of pain and straight leg raise test was negative.  An August 1973 report notes paraspinous spasm and positive straight leg raise test bilaterally at 80 degrees.  Back pain was indicated on discharge examination.

Following discharge from service, on VA examination in March 1974, there was pain bilaterally on straight leg raise test at 45 degrees.

Post service-treatment records include a December 1991 report noting that the Veteran continued to complain of pain and stiffness of the lumbosacral area with associated radicular pain.   In February 1992, the Veteran was assessed with chronic low back syndrome with radiculopathy.

In October 1992, the Veteran reportedly sustained reinjury to the back while working at a coal mine.  Objectively, he had good muscle strength of all the muscle groups of the lower extremities.  He had no reflex changes including knee jerks, plantar reflexes, and ankle reflexes.  Straight leg raising test was questionably positive on the right leg when the Veteran was sitting on the edge of a stretcher and the knee was fully extended.  X-ray revealed severe degenerative arthritis with spondylosis and spondylolisthesis of L5.

A January 1993 report notes assessment for acute and chronic low back syndrome, spondylosis, spondylolisthesis, and peripheral compression neuropathy.  The Veteran continued to complain of intermittent pain and stiffness of the lumbosacral area with radiculopathy.  

A January 1994 private treatment report indicates that straight leg raising on either side produced low back pain on elevation to 45 degrees.  The Veteran was assessed with chronic low back pain and mild spondylosis and spondylolisthesis at the L5-S1 level.

An April 1996 report from the Ohio State University Medical Center reflects that the Veteran had low back pain since service, and the condition had gradually worsened and then he reinjured himself in 1992 while working as a coal miner.  He complained of constant low back pain and weakness in the right leg.  He noted numbness in the lateral right calf and foot.  Sensory examination revealed diminution in the right medial ankle and right first dorsal web space.  Straight leg raise was negative.  The Veteran was assessed with chronic back pain with spondylolisthesis.  

On VA examination in November 1996, the Veteran reported that he injured his low back in service on a parachute jump, and since that time he suffered from chronic back problems, especially affecting his right leg.  He reinjured his back in 1992 at work.  He complained of pain radiating down the right extremities, chronic numbness from his ankle down in his right foot, and then a milder numbness in just his left toes.

Objectively, examination of the lower extremities revealed normal muscle strength, reflexes, and sensory examination to pinprick and soft touch.  He walked with a definite, pronounced limp favoring the right foot.  He was diagnosed with chronic low back pain with a herniated disc, mild degenerative disc disease at L4-5 and L5-S1 with mild anterolisthesis of L5 on S1, and mild scoliosis of the thoracolumbar spine.

The Veteran underwent EMG and nerve studies in July 1997, which yielded normal findings.  There was no evidence of lumbosacral radiculopathy, plexopathy, or any significant peripheral polyneuropathy at that time.  

An August 2001 VA treatment report indicates that the Veteran complained of chronic low back pain with numbness in the toes of both feet, accompanied by weakness of the legs.  Objectively, there was mild paresthesia of both legs below the knee with intact sensation.  He was assessed with a history of chronic low back pain.  

An August 2004 VA treatment report reflects the Veteran's complaint of ongoing problems with back pain radiating to the right leg.  He stated that his right toes had been numb for almost 10 years.  Assessment of degenerative disc disease of the lumbar spine and chronic right lower extremity radicular pain was indicated. 

On VA treatment in June 2008, the Veteran presented with complaint of lower back pain and leg pain.  He stated that his legs had been numb for a long time.  He walked with a limp to the left side.  He was assessed with spondylolisthesis and radiculopathy.

On VA examination in November 2009, the Veteran complained of progressive pain in the lower back that radiated down both lower extremities, right worse than left.  He had a constant pain across the low back and shooting pain down to the right knee with numbness continuing down the right foot.  Objectively, manual muscle testing was 5/5 on the bilateral lower extremities, sensation was intact to light tough except in the right medial thigh, dorsum of the right foot, and right and lateral malleolus.  There was also diminished sensation of the left medial malleolus to light touch.  Muscle reflexes were 2+ in the bilateral lower extremities, Hoffman was negative, and Babinski responses were downgoing.  Lasegue test was positive on the right and negative on the left.  The examiner diagnosed lumbar degenerative disc disease and spondylolisthesis L5-S1.

On VA peripheral nerves examination in August 2010, the Veteran displayed an antalgic gait.  Muscle and reflex examination of the lower extremities was normal.  Sensory examination was also normal.  The examiner noted that there was no objective clinical evidence of lumbosacral radiculopathy/neurological dysfunction of the lower extremities.

A January 2013 VA general medical examination report reflects that the Veteran endorsed back pain radiating to the right leg and increased numbness of the dorsal right foot and right toes.  Muscle strength testing was full for both lower extremities, and there was no muscle atrophy.  Reflex and sensory examination also yielded normal findings.  Straight leg raising test was positive on the right and negative on the left.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and that there was no nerve involvement.

A July 2014 private treatment report from the Tallahassee Orthopedic Clinic reflects that the Veteran had complained of low back pain continuing down the right leg.  He also endorsed weakness and numbness.  Objectively, there was reduced motor strength in the bilateral lower extremities, right plantar flexor, and right hamstring.  His light touch sensation was altered right L4, L5 and S1 nerve distributions.  The skin over the bilateral lower extremities was intact.  Deep tendon reflexes were 4+ at the bilateral patella and 1+ at the right Achilles.  Straight leg test was negative bilaterally.  The examiner diagnosed lumbago, thoracic or lumbosacral neuritis or radiculitis, spinal stenosis, degeneration of the lumbar or lumbosacral intervertebral disc, and scoliosis.  The examiner indicated that the Veteran's history, physical examination, and imaging findings were consistent with radiculopathy right greater than left.

A January 2016 independent medical review from private physician Dr. M., an orthopedic surgeon, indicates that the he reviewed the Veteran's file.  He discussed relevant treatment records, including the private treatment records from the early 1990s discussed above, Social Security records, 1997 EMG/nerve conduction studies, VA treatment records, MRI reports, and VA examination reports.  Dr. M. also interviewed the Veteran, who stated that his initial symptoms involved his right lower extremity.  The pain radiated from his lower spinal area and extended down to as far as his knee.  The pain felt as though it was over the anterior lateral aspect of his right thigh.   He also had numbness in the big toe of his right foot, as well as the two adjacent toes.  The numbness was also present.  With respect to the left lower extremity, he did not have pain, but he did have intermittent numbness on a daily basis that involved his left foot and all five toes.

After review of the record and medical literature, and based upon his own expertise, Dr. M. opined that the Veteran's bilateral lower extremity symptoms were radiculopathy, and it as least as likely as not that this lower extremity radiculopathy is a result of his service-connected lumbar degenerative disc disease.  Dr. M. noted that there was a dispute in the record as to the proper diagnosis of his lower extremity condition.  His VA treating providers had identified this as radiculopathy stemming groom his lumbar spine, yet they had stated that they could not diagnose radiculopathy because there was no objective evidence of this condition.  He expressed that, as an orthopedic surgeon, he strongly disagreed with the August 2010 VA examination findings that there was no radiculopathy, as well as the January 2013 VA examiner's findings that the Veteran did not have symptoms of radiculopathy.

In so finding, the Dr. M. noted that it did not appear that the examiners did not review the multiple examinations dated in the late 1980s moving forward which referred to the Veteran's numbness and pain extending from his lumbar spine into his right lower extremity, as first documented in the private physician's report in December 1991.  Later medical records showed symptoms that involved both lower extremities.  VA treatment records notes that the Veteran was placed on Gabapentin for nerve symptoms in 2009.

Dr. M. also noted that the 2010 VA examiner appears to base his opinion on the Veteran's normal EMG findings from 1997.  However, he noted that an EMG is not necessary for diagnosing radiculopathy, as many individuals with sciatica have normal EMG exams.  Dr. M. also indicated that the presence of subjective factors can exist long before they are demonstrated on EMG.  He noted that the best determinants for diagnosing radiculopathy are the patient's history and physician findings of muscle atrophy and diminished deep tendon reflexes.  He noted that the Veteran's medical records showed objective physical findings, including the 1996 report from Ohio State indicating diminished sensation in the area for the Veteran's right ankle/foot, and moderate loss of strength in respect to the L5 nerve root distribution of both feet.  Additionally, the November 2009 VA examiner found decreased sensation in the distribution of the L5 nerve innervation (over the dorsal aspect of the right foot and medial malleolar region of the left ankle). Dr. M. indicated that these were objective signs of muscle atrophy/weakness and diminished deep tendon reflexes.  Their record also documents the Veteran's radicular symptoms follow the course of L5 never root, which was also consistent with the Veteran's statements regarding his symptoms.

Dr. M. further noted that there was more than sufficient pathology noted on MRI examinations to account for his bilateral lower extremity.  Based on the records, he concluded that the Veteran had severe radiculopathy of the right lower extremity, and mild radiculopathy of the left lower extremity stemming from his service-connected lumbar spine disability.

The Board acknowledges that there is conflicting evidence of record as to whether the Veteran has right and left lower extremity radiculopathy secondary to his lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1.  While the VA examiners have determined that there was insufficient medical evidence to diagnose radiculopathy, private physician Dr. M. determined that a diagnosis of radiculopathy was warranted, and various private and VA treatment records over the years reflect assessment of radiculopathy.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board acknowledges that Dr. M. did not conduct a physical examination of the Veteran; however, he provided substantial rationale for the conclusions reached, interviewed the Veteran, and noted a thorough review of the relevant medical records.  Dr. M. also reviewed the VA examination reports and provided discussion as to why he felt those opinions were incorrect.  And while consistent lower extremity findings have not been demonstrated across all examinations, and have not been demonstrated on EMG/nerve conductions, Dr. M.'s report is consistent with various VA and private treatment records documenting some objective findings of sensory loss and radicular symptoms in the lower extremities. 

For the foregoing reasons, the Board finds the evidence to be relative equipoise in showing that the Veteran has a radiculopathy of the right and left lower extremities.  Moreover, Dr. M. opined that such disability is caused by or a result of the Veteran's service-connected lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1.

In resolving all reasonable doubt in the Veteran's favor, service connection for right and left lower extremity radiculopathy is warranted.


ORDER

Service connection for radiculopathy of the right lower extremity, as secondary to service-connected lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1, is granted.

Service connection for radiculopathy of the left lower extremity, as secondary to service-connected lumbar degenerative disc disease with limited motion of the lumbar spine and spondylolisthesis L5-S1, is granted.

The claim of entitlement to service connection for trouble sleeping is dismissed.

The claim of entitlement to service connection for neck strain/pain is dismissed.

The claim of entitlement to service connection for right shoulder disability is dismissed.

The claim of entitlement to service connection for chronic tendonitis of the left shoulder is dismissed.


REMAND

The Board's review of the claims file reveals that additional development on the claims on appeal is warranted.

The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

In this case, while the Veteran was afforded various VA examinations, testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, these VA examinations are insufficient.  Accordingly, this matter must be remanded to afford the Veteran the proper examination.

As regards the claim for a TDIU, as any decision with respect to the claim for increased rating for the Veteran's lumbar spine disability may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for increased rating. As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Moreover, given the Veteran's longstanding unemployability and Social Security and private treatment reports noting unemployability due to back disability, the AOJ should refer the case for extraschedular consideration for a TDIU should he not meet the schedular requirements for a TDIU.

In addition, SMC at the housebound rate is warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA's Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  Given the foregoing, this matter must also be deferred pending any development with respect to the claim for increased rating lumbar spine disability and the assignment of ratings related to the Board's decision herein granting service connection for radiculopathy of both lower extremities.

Finally, while these matters are on remand, any outstanding private and VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to his service-connected disabilities.  

2.  The AOJ should obtain from the VA Medical Center all outstanding, pertinent records of evaluation and/or treatment since May 2016.

3.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of his lumbar spine.  All necessary tests should be conducted.

In addition to all required findings, the examiner should provide findings as to the range of motion of the lumbar spine, including flexion and extension. The examiner must include range of motion testing in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should identify all neurologic manifestations of the Veteran's thoracolumbar spine disability, identify the nerve or nerves involved and determine the manifestations.  

In addition, the examiner should describe the frequency and duration of any incapacitating episodes due to the lumbar spine disability, if applicable.

The examiner should also comment on the Veteran's functional limitations due to his lumbar spine disability and his neurologic manifestations, including the impact on his ability to work.  

The examiner must provide a complete rationale for all the findings and opinions.

4.  Thereafter, the AOJ should readjudicate the claim.  If the Veteran does not meet the schedular criteria for TDIU eligibility, the AOJ must refer the case to the Director, Compensation and Pension for extraschedular consideration for a TDIU.

5.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


